This is an appeal from a judgment in favor of appellee against appellants in the sum of $38,771.99, being the amount of certain vendor's lien notes executed and delivered by appellants to appellee as a part of the consideration for 1,329.5 acres of land situated in Brooks and Jim Wells counties, and foreclosing the vendor's lien upon said land. The cause was tried before the court below, without a jury. We find no statement of facts, or findings of fact or conclusions of law in the record, and neither party has filed any briefs in the cause. We have examined the transcript of the proceedings in the court below, and have concluded that no fundamental error is apparent in the record. Wherefore the judgment of the court below must be affirmed.
Affirmed. *Page 1109